 1   GREENBERG TRAURIG, LLP
     Rick L. Shackelford (SBN 151262)
 2   Adam Siegler (SBN 116233)
     1840 Century Park East, Suite 1900
 3   Los Angeles, CA 90067-2121
     Telephone: 310-586-7700; Fax: 310-586-7800
 4   Email: ShackelfordR@gtlaw.com
              SieglerA@gtlaw.com
 5
     Attorneys for Defendant
 6   Ocean Spray Cranberries, Inc.
 7   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 8   ron@consumersadvocates.com
     MICHAEL T. HOUCHIN (SBN 305541)
 9   mike@consumersadvocates.com
     LILACH HALPERIN (SBN 323202)
10   lilach@consumersadvocates.com
     651 Arroyo Drive
11   San Diego, California 92103
     Telephone: (619) 696-9006
12   Facsimile: (619) 564-6665
13   Attorneys for Plaintiff and the Class
14

15
                              UNITED STATES DISTRICT COURT
16
                           SOUTHERN DISTRICT OF CALIFORNIA
17
     CRYSTAL HILSLEY, on behalf of                CASE NO.: 3:17-CV-2335-GPC-MDD
18
     herself and all others similarly situated,
19                                                CLASS ACTION
20
                         Plaintiff,
                                                  STIPULATION AND JOINT MOTION
21   v.                                           FOR LEAVE TO FILE AMENDED
22
                                                  CLASS ACTION COMPLAINT
     OCEAN SPRAY CRANBERRIES, INC.,
23                                                Judge: Hon. Gonzalo P. Curiel
24
                         Defendant.
                                                  Date of Removal:      September 19, 2017
25

26
27

28

30
                                                                      3:17-CV-2335
31        JOINT MOTION TO FOR LEAVE TO FILE AN AMENDED CLASS ACTION COMPLAINT
 1         Plaintiff Crystal Hilsley (“Plaintiff”) and Defendant Ocean Spray Cranberries, Inc.
 2   (“Defendant”) (collectively “the Parties”) respectfully and jointly move the Court for an
 3   order granting Plaintiff leave to file an Amended Class Action Complaint, a copy of
 4   which is attached hereto as Exhibit A, pursuant to Federal Rule of Civil Procedure
 5   15(a)(2).
 6         WHEREAS, the original Complaint in this action was filed on September 19,
 7   2017 (Dkt. No. 1);
 8         WHEREAS, Federal Rule of Civil Procedure 15(a)(2) permits a party to amend a
 9   pleading “with the opposing party’s written consent or the court's leave” and states that
10   “[t]he court should freely give leave when justice so requires.”
11         WHEREAS, on July 3, 2019 the Court granted defendant Arnold Worldwide
12   LLC’s motion for summary judgment as to all claims alleged against it (Dkt. No. 193);
13         WHEREAS, Plaintiff and Defendant have agreed that Plaintiff may file an
14   Amended Class Action Complaint that (1) confirms that Arnold Worldwide LLC has
15   been dismissed from this case, (2) adds an additional named plaintiff to this action, and
16   (3) seeks certification of an expanded proposed class;
17         WHEREAS, on September 19, 2019 the Parties executed a Class Action
18   Settlement Term Sheet and Memorandum of Understanding setting forth the material
19   terms by which the Parties could fully resolve and settle the claims asserted by Plaintiff
20   on a nationwide basis;
21         WHEREAS, on October 18, 2019 the Parties executed a formal Class Action
22   Settlement Agreement, which, if approved by the Court, will fully and finally resolve all
23   claims in the proposed Amended Class Acton Complaint;
24         WHEREAS, the Parties intend to file a Motion for Preliminary Approval of their
25   Class Action Settlement;
26         WHEREAS, entry of an order granting Plaintiff leave to file an Amended Class
27   action Complaint will facilitate settlement of this case by aligning the operative pleading
28   with the terms of the Class Action Settlement;
30                                               1
                                                                      3:17-CV-2335
31          JOINT MOTION FOR LEAVE TO FILE AN AMENDED CLASS ACTION COMPLAINT
 1         NOW, THEREFORE, the Parties agree and stipulate as follows:
 2            • Defendant consents to Plaintiff’s filing of the Amended Class Action
 3               Complaint;
 4            • Plaintiff acknowledges that Defendant’s consent to the filing of the
 5               Amended Class Action Complaint does not constitute a waiver of any rights,
 6               claims, or defenses Defendant may have, all of which are expressly
 7               reserved; and
 8            • Defendant’s Answer to the original Class Action Complaint (Dkt. No. 3)
 9               will be deemed to have been filed in response to Plaintiff’s Amended Class
10               Action Complaint once that amended complaint is filed.
11         Accordingly, the Parties jointly and respectfully request that the Court enter an
12   order granting Plaintiff leave to file the Amended Class Action Complaint pursuant to the
13   Parties’ stipulation and agreement.
14

15   Dated: October 24, 2019                Respectfully submitted,
16                                          GREENBERG TRAURIG, LLP
17

18                                          By: /s/ Rick L. Shackelford
19
                                            Rick L. Shackelford
                                            Adam Siegler
20                                          Attorneys for Defendant
21
                                            Ocean Spray Cranberries, Inc.

22

23   Dated: October 24, 2019                Respectfully submitted,

24                                          LAW OFFICES OF RONALD A. MARRON,
                                            APLC
25
                                            By: /s/ Ronald A. Marron
26                                          Ronald A. Marron
                                            Attorneys for Plaintiff and the Class
27

28

30                                               2
                                                                      3:17-CV-2335
31          JOINT MOTION FOR LEAVE TO FILE AN AMENDED CLASS ACTION COMPLAINT
 1                     ELECTRONIC SIGNATURE CERTIFICATION
 2         I, Ronald A. Marron, hereby attest that concurrence in the filing of this
 3   STIPULATION AND JOINT MOTION FOR LEAVE TO FILE AMENDED
 4   CLASS ACTION COMPLAINT has been obtained from the other signatory. I declare
 5   under penalty of perjury that the foregoing is true and correct.
 6

 7         Executed on October 24, 2019, at San Diego, California.
 8

 9                                          By:    /s/ Ronald A. Marron
10                                                 Ronald A. Marron
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30                                                3
                                                                      3:17-CV-2335
31          JOINT MOTION FOR LEAVE TO FILE AN AMENDED CLASS ACTION COMPLAINT
